Filed 9/29/16 P. v. See CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

    Plaintiff and Respondent,                                                          F071618

    v.                                                             (Madera Super. Ct. No. SCR014511)

KENNETH CAREY SEE,
                                                                                    OPINION
    Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Ernest J.
LiCalsi, Judge.
         Paul Kleven, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P.J., Franson, J., and Smith, J.
       A jury convicted appellant Kenneth Carey See of possession of a firearm by a
felon (Pen. Code, § 29800, subd. (a)(1)).1 Following independent review of the record
pursuant to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On July 2, 2013, Madera County Sheriff’s Sergeant Jacob Tallmon and Deputy
Jordan Logoluso were dispatched to a house in Madera County regarding a domestic
dispute where they contacted See and his ex-wife, Laurel See (Laurel). See told Deputy
Logoluso they were arguing over See staying at the house and at a fifth wheel on the
property. Laurel told Sergeant Tallmon she and See had been arguing, that she was
scared, and that See had a firearm.
       Sergeant Tallmon accompanied Laurel to a detached garage where he recovered a
Winchester 30-30 caliber lever action rifle and some older boxes of ammunition from the
trunk of a Buick that was parked there. Tallmon checked the rifle and determined that it
was in working order. As Sergeant Tallmon walked out of the garage he heard See say,
“I’m sorry, I know I shouldn’t have that.”
       Sergeant Tallmon told See he was aware See should not have the rifle. See replied
that he had placed the rifle in the Buick to avoid it being stolen and at some point the rifle
was supposed to be passed on to his stepson who was in the military. Sergeant Tallmon
told See that he was going to take the rifle because he was not supposed to have it and
See replied that he understood. The sergeant asked See how he obtained possession of
the rifle. See replied that the rifle belonged to his deceased father and had sentimental
value. After some of his father’s things started missing from his mother’s house, he took
possession of the rifle and put it in the trunk of the Buick, which was not operable.



1      All statutory references are to the Penal Code.


                                              2
       On May 22, 2014, the district attorney filed an information charging See with
possession of a firearm by a felon and with having a prior conviction within the meaning
of the Three Strikes law (§ 667, subds. (b)-(i)).
       On September 2, 2014, See filed a Romero2 motion asking the court to strike the
Three Strikes Law allegation.
       On October 2, 2014, the court granted See’s motion and struck this allegation.
       On February 4, 2015, the evidentiary portion of See’s jury trial in this matter
began. Later that day, the case was submitted to the jury and the jury convicted See of
being a felon in possession of a firearm.
       On March 6, 2015, the court found unusual circumstances and granted See
probation for three years on condition that he serve 120 days in local custody.
       See’s appellate counsel has filed a brief which summarizes the facts, with citations
to the record, raises no issues, and asks this court to independently review the record.
(People v. Wende, supra, 25 Cal. 3d 436.) See has not responded to this court’s invitation
to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




2      People v. Superior Court (Romero) (1996) 13 Cal. 4th 497, 504.


                                               3